Case: 6:17-cr-00042-CHB-HAI Doc #: 83 Filed: 10/09/20 Page: 1 of 2 - Page ID#: 447




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         (at London)

  UNITED STATES OF AMERICA,                            )
                                                       )
              Plaintiff,                               )         Criminal Action No. 6:17-cr-042-CHB
                                                       )
  v.                                                   )
                                                       )                      ORDER
  JASON T. CASTENIR,                                   )
                                                       )
              Defendant.                               )

                                          ***    ***       ***    ***
         This matter is before the Court on Defendant Jason T. Castenir’s Motion Requesting

Remote Hearing [R. 82], in which he advises the Court that the United States has no objection.

The Court having considered the motion and being otherwise sufficiently advised,

         IT IS HEREBY ORDERED as follows:

         1.        The Defendant’s Motion Requesting Remote Hearing [R. 82] is GRANTED.

         2.         The sentencing is scheduled for Tuesday, October 13, 2020 at 2:00 PM The

hearing will be conducted by videoconference (based in London), and chambers will disseminate

instructions prior to the hearing. See United States v. Burke, 345 F.3d 416, 420–26 (6th Cir.

2003).

         3.        Any exhibits intended to be used during the hearing, whether to be formally

admitted or not, SHALL be emailed to the undersigned at boom_chambers@kyed.uscourts.gov

no less than 24 HOURS before the hearing. The transmittal email and intended exhibits SHALL

be copied to the opposing party.



                                                  -1-
Case: 6:17-cr-00042-CHB-HAI Doc #: 83 Filed: 10/09/20 Page: 2 of 2 - Page ID#: 448




       4.      Parties intending to call any witness are responsible for ensuring their appearance

as a videoconference participant by either (a) the witness being present in the attorney’s office or

(b) providing to the witness instructions for participating via videoconference and ensuring that

the witness has an internet connected computer with a microphone and web camera. The Court

notes that tablets and cell phones do not work as well as laptop or desktop computers.

       This the 9th day of October, 2020.




                                                -2-
